NO. 07-01-0361-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                   JUNE 28, 2002

                        ______________________________


                     DAFFREAN DEVON JENKINS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

             NO. A13835-0009; HONORABLE JACK R. MILLER, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pursuant to a plea bargain, on February 2, 2001, appellant Daffrean Devon Jenkins

was convicted of forgery of a financial instrument and punishment was assessed at two

years confinement in a state jail facility and a $500 fine. The sentence was suspended,

but after hearing evidence that appellant had violated the conditions of community

supervision, the trial court revoked community supervision and imposed the original

punishment. Appellant filed a general notice of appeal challenging the trial court’s
judgment. In presenting this appeal, counsel has filed an Anders1 brief in support of a

motion to withdraw. Based upon the rationale expressed herein, the appeal is dismissed

for want of jurisdiction.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San

Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous and without merit. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant did not file a pro se brief nor did the State favor

us with a brief.


       Appellate jurisdiction is invoked by filing a timely and proper notice of appeal. See

State v. Riewe, 13 S.W3d 408, 410 (Tex.Cr.App. 2000). To perfect an appeal from a

judgment that was rendered on a defendant’s guilty plea and in which the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
by the defendant, a notice of appeal must (a) specify that the appeal is for a jurisdictional

defect; (b) specify that the substance of the appeal was raised by written motion and ruled

on before trial; or (c) state that the trial court granted permission to appeal. Tex. R. App.

P. 25.2(b)(3); see also White v. State, 61 S.W.3d 424, 428-29 (Tex.Cr.App. 2001) (holding

that the notice requirements set forth in Rule 25.2(b)(3) should be interpreted according

to their plain meaning and that failing to meet the requirements fails to invoke the

jurisdiction of an appellate court); see also Vidaurri v. State, 49 S.W.3d 880, 884

(Tex.Cr.App. 2001) (holding that the notice of appeal limitations of Rule 25.2(b)(3) apply

to an appeal from a conviction rendered on a guilty plea with agreed punishment).


       Appellant’s notice of appeal does not contain any of the requirements set forth in

Rule 25.2(b)(3) necessary to invoke this Court’s jurisdiction over his conviction. Thus, our

jurisdiction has not been invoked and the appeal must be dismissed. Accordingly, the

appeal is dismissed for want of jurisdiction and we are without jurisdiction to rule on

counsel’s motion to withdraw.



                                                  Don H. Reavis
                                                    Justice

Do not publish.




                                             3